id uilc cca_2017081714173257 number release date from sent friday date am to cc bcc subject question -------- i thought it has an easy answer but it’s come up three times in the it’s a good question i think the way it works is as follows you start with sec_7422 as last few weeks you indicate in your e-mail which provides that the credit of an overpayment is deemed to be the payment for refund_suit purposes then take a look at sec_6407 which provides the date on which a credit is deemed made it’s the date on which the secretary first authorizes the scheduling of the overassessment accordingly i agree that the payments applied to ------- and ------- were made when the ------- return was processed and the --------overpayment was approved note that there was no refund approved but rather an overpayment - a refund only results from an overpayment after all of sec_6402 is applied i do not know if you are asking this question because of a potential refund_suit involving ------- and or ------- or conversely if you are still dealing with ------- the advice i gave recently and with which i still maintain is that the payments made on the ------- and ------- modules do indeed have a refreshed lookback period for purposes of sec_6511 but i am not sure if that is your question in other words if the taxpayer sues for refund of an overpayment in the ------- module the date of payment would not be the date on which the money was actually remitted to the service with respect to the ------- liability but rather would be the later date on which money was moved from one pocket to the other i skimmed the 9th circuit case reynoso and it seems to address the situation when the service erroneously credits money essentially void meaning there is no refreshed lookback period so i am not sure how its applicable to your situation i think it says that the erroneous credit is here is the gl-1 discussion with my new placeholder comment complete and likely needs revisions to make this all clearer so be on the lookout for the next version i think it is not a credit of an overpayment a tax is considered paid when an overpayment of one tax is credited against an unpaid liability for another type of tax sec_6402 a tax is also considered paid when an overpayment in one year is credited against a deficiency in tax for a different tax_year sec_6513 where an overpayment in one year is credited to a deficiency for another year the date of payment is the date the service credits the overpayment against the deficiency and the two-year-from-payment period begins to run on that date sec_7422 where a taxpayer reporting an overpayment for a tax_year the first year elects to credit the overpayment to estimated_tax for the next tax_year the second year the amount credited constitutes a payment for the second year and is considered paid on the filing_date for the second year’s return the overpayment ceases to exist for the first year and the taxpayer can only file a claim_for_refund with respect to payment in the second year not the first year sec_6513 fyi i will be out of the office for the next two weeks question s but if not we might need to loop in another attorney accordingly i am cc’ing some managers both to make them aware of my advice and also to provide further assistance if needed i hope this answers your regards ------------------- -------------------------
